— Appeal by defendant from two judgments of the Supreme Court, Suffolk County (Gorman, J.), both rendered October 2,1981, convicting him of kidnapping in the second degree, coercion in the first degree and unlawful imprisonment in the first degree, upon jury verdicts, and sentencing him, inter alla, to a prison term of 7 to 21 years on the kidnapping conviction. Judgments modified, as a matter of discretion in the interest of justice, by reducing the sentence on the conviction for kidnapping in the second degree to a prison term of from 3 to 9 years. As so modified, judgments affirmed. The evidence was *782sufficient to support the guilty verdicts. However, the sentence imposed for kidnapping in the second degree was excessive to the extent indicated. We find no merit to the defendant’s other contentions. Mollen, P. J., Titone, Bracken and Brown, JJ., concur.